Citation Nr: 1035997	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-01 491 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2006.  A transcript of the hearing is of record.

The Board remanded the Veteran's appeal in March 2007.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is not currently shown to have PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2003 and July 
2007 letters and the claim was readjudicated in a December 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran a VA examination, obtained service 
personnel records, and assisted the Veteran in obtaining 
evidence.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Discussion

The Veteran contends he has PTSD which is related to active 
service.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

The Veteran's service treatment records, including his July 1966 
induction physical examination and February 1970 separation 
physical examination are negative for complaints, treatment, or a 
diagnosis of PTSD or any other psychiatric disability.  

In January 2003, the Veteran first raised a claim of entitlement 
to PTSD, indicating that he suffered from nightmares, flashbacks, 
feelings of helplessness, insomnia, anger, guilt, and the 
inability to establish meaningful relationships due to his 
service in Vietnam.  

A December 2006 VA outpatient treatment record demonstrates the 
Veteran attended a group PTSD intake appointment and requested a 
PTSD assessment for his compensation claim.  The Veteran 
indicated that he did not want psychotherapy or a change of 
medication, stating "the medication I am on now works for me."  

A January 2007 VA outpatient treatment record shows the Veteran 
sought treatment from a psychiatrist, indicating that he was 
interested in getting benefits for his PTSD.  The Veteran 
reported to be in a depressed mood, experiencing anxiety, poor 
sleep, intrusive thoughts, and nightmares about seeing dead 
bodies and being shot at in Vietnam.  He further reported that he 
was currently taking medications and declined any desire for a 
medication change or psychological treatment.  

A February 2007 VA outpatient treatment record shows the Veteran 
sought treatment for depressive thoughts.  He reported that he 
was suicidal after his diagnosis of cancer, however, no longer 
had suicidal thoughts and was sleeping better.  He further 
indicated that he had violent thoughts, but, had not acted on 
those thoughts.  He also reported that he had experienced 
nightmares in the past, when he heard a loud noise, such as 
fireworks, which caused him to think there was an incoming 
attack; he reported being exposed to rocket fire on a constant 
basis during service, in Vietnam in 1969 as Chu Lai.  The 
treating physician increased the Veteran's medication doses, 
reporting the Veteran definitely has PTSD symptoms, but does not 
meet the criterion of a PTSD diagnosis.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in September 2009.  At the time, the Veteran reported 
that he was currently being treated for depression with 
medication, however, indicated that therapy was not as effective.  

The VA examiner performed an extensive examination and testing of 
the Veteran, including the interview-based diagnostic instrument 
for PTSD and a quantitative psychometric assessment of PTSD 
symptom severity, which included a PTSD checklist for combat and 
non-combat trauma.  The examiner concluded that the Veteran's 
test results were consistent with an initial diagnosis of PTSD.  
He further noted that findings from psychological tests measuring 
problems other than PTSD were consistent with severe depressive 
symptoms.

The examiner noted that the Veteran's stressor events, including 
combat experience in Vietnam, met the DSM-IV stressor criterion; 
however, the examiner further noted that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted 
that the Veteran does not have any symptoms present regarding 
persistent reexperiencing of the traumatic event.  The examiner 
provided an Axis I diagnosis of Major Depressive Disorder, Single 
Episode, Moderate.  

As a rationale for the opinion expressed, the examiner noted that 
the Veteran's current complaints are mainly of depression, which 
appears to stem from some difficult life situations that have 
occurred recently, such as losing his family business.  The 
symptoms that he rated highest on measures for PTSD also 
correspond with depression and are as likely as not due to 
depression than PTSD symptomatology.  The examiner further noted 
that it is less likely than not that his depression is related to 
service.  

Given the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  The evidence does not show 
that the Veteran has a diagnosis of PTSD.  The Board notes that a 
service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, the Board 
acknowledges the Veteran's contentions of PTSD, as well as the 
evidence that demonstrates the Veteran has symptoms of PTSD and 
an initial assessment of PTSD.  See February 2007 VA outpatient 
treatment record.  However, in the only medical opinion of 
record, the September 2009 VA examiner determined, that upon 
examination and review of the claim's file, the Veteran does not 
meet the DSM-IV criteria for PTSD.     

The Board acknowledges that the RO did not forward a summary of 
the Veteran's claimed in-service stressors and copies of his 
service personnel records to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and request the JSRRC to attempt 
to verify the claimed stressors, as per the March 2007 remand 
directives.  However, the September 2009 VA examiner conceded the 
Veteran's stressor, indicating that his Vietnam combat experience 
meets the DSM-IV stressor criterion.  Thus, the Board finds that 
the Veteran was not prejudiced by the RO's failure to request a 
stressor verification by the JSRRC, as the Veteran was provided 
an examination and his stressors were conceded by the examiner.    

The Board also acknowledges the Veteran and his representative 
contend that the September 2009 VA examiner should have been more 
focused on the Veteran's PTSD diagnosis versus depression, as the 
examiner noted the Veteran's symptoms of PTSD and conceded his 
stressor of combat experience in Vietnam, finding that he met the 
DSM-IV stressor criterion.  In this regard, the Board notes that 
the September 2009 VA examination did not yield a diagnosis of 
PTSD; in fact, the examiner specifically concluded that the 
Veteran did not meet the specific diagnostic criteria.  Test 
scores were noted to be consistent with a diagnosis of PTSD; 
however, the test scores were only part of the complete 
evaluation.  Upon completion of the testing and examination and 
review of Veteran's claims file, the examiner diagnosed the 
Veteran with major depression disorder, and provided a sufficient 
explanation as to why the Veteran did not meet the DSM-IV 
criteria for a PTSD diagnosis.  Furthermore, the Board notes that 
the stressor criterion of the DSM-IV is only one of several 
components necessary for a diagnosis of PTSD, and is therefore 
not dispositive of a PTSD diagnosis.  See 38 C.F.R. § 4.125(a).  

Finally, the Board acknowledges that the Veteran and his 
representative contend that VA should ascertain the impact that 
combat in Vietnam had on the Veteran to determine whether his 
PTSD is related to his experience in service.  In this regard, 
the Board again notes that the Veteran does not have a diagnosis 
of PTSD.  The examiner also provided a well-reasoned opinion as 
to why the diagnosed Major Depressive Disorder is not related to 
service.   

In light of the aforementioned, the Board concludes that service 
connection for PTSD must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is against 
the Veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).       


ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


